     Case 1:21-cr-00126-HYJ ECF No. 1, PageID.1 Filed 07/14/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

              vs.

ROYALTY MALIK JOHNSON,
RAEKWON S. CARTER-WALLACE, and
DESHAUNE AMRI HANDCOCK,
                                                               INDICTMENT
                  Defendants.
_________________________________/

       The Grand Jury charges:

                                       COUNT 1
                             (Conspiracy to Commit Robbery)

       On or about June 17, 2021, in Berrien County, in the Southern Division of the

Western District of Michigan,

                          ROYALTY MALIK JOHNSON,
                       RAEKWON S. CARTER-WALLACE, and
                         DESHAUNE AMRI HANDCOCK

knowingly and intentionally combined, conspired, confederated, and agreed with each

other and another person known to the Grand Jury to obstruct, delay, and affect

commerce and the movement of articles and commodities in commerce, by unlawfully

taking the property of a business in the presence of others, against their will, by means of

actual and threatened force, violence, and fear of injury to their person and property.
     Case 1:21-cr-00126-HYJ ECF No. 1, PageID.2 Filed 07/14/21 Page 2 of 4




      Specifically, Defendants and an unindicted juvenile conspired and agreed with

each other to rob the T-Mobile store located at 1976 Mall Place in Benton Harbor,

Michigan, by unlawfully taking electronic devices that were held for sale by the business.

18 U.S.C. § 1951
     Case 1:21-cr-00126-HYJ ECF No. 1, PageID.3 Filed 07/14/21 Page 3 of 4




                                        COUNT 2
                                        (Robbery)

       On or about June 17, 2021, in Berrien County, in the Southern Division of the

Western District of Michigan,

                          ROYALTY MALIK JOHNSON,
                       RAEKWON S. CARTER-WALLACE, and
                         DESHAUNE AMRI HANDCOCK

knowingly obstructed, delayed, and affected commerce and the movement of articles and

commodities in commerce, and aided and abetted others in obstructing, delaying, and

affecting commerce and the movement of articles and commodities in commerce, by

unlawfully taking the property of a business in the presence of others, against their will,

by means of actual and threatened force, violence, and fear of injury to their person and

property.

       Specifically, Defendants and an unindicted juvenile robbed a T-Mobile store

located at 1976 Mall Place in Benton Harbor, Michigan, by unlawfully taking electronic

devices that were held for sale by the business in the presence of employees and

customers, against their will, by means of actual and threatened force, violence, and fear

of injury.


18 U.S.C. § 1951
18 U.S.C. § 2
                                          A TRUE BILL


                                          __________________________________________
                                          GRAND JURY FOREPERSON
    Case 1:21-cr-00126-HYJ ECF No. 1, PageID.4 Filed 07/14/21 Page 4 of 4




ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DAVIN M. REUST
Assistant United States Attorney
